 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4   CARL E. DUNCAN,

 5                   Plaintiff,                             Case No. 3:17-CV-00460-RCJ-WGC

 6   vs.                                                                   ORDER

 7   RAMON OLIVAS, et al.,

 8                  Defendants.

 9

10          Plaintiff Duncan comes before this Court objecting to the Magistrate’s Order (ECF No.

11   38) denying Duncan’s request to have a default judgment entered against Defendant Mosely

12   (ECF No. 37). ECF No. 41. On January 29, 2019, the Nevada Attorney General’s Office, through

13   its representatives AG Ford and DAG Albright, accepted service on behalf of defendants

14   Belanger, Bennett, Carpenter, Fonoimoano, and Olivas. ECF No. 19. However, service was

15   denied with respect to defendants Chan, Mosely, and Owens, as they are no longer employees of

16   the Nevada Department of Corrections. Id. Duncan claims that because he was forced to have

17   Mosely served personally, the Nevada AG may not validly represent her in its Answer (ECF No.

18   26) submitted on March 18, 2019, and therefore Mosely is in default for not submitting an

19   answer. ECF No. 41. However, Duncan points to no authority for the conclusion that denial of

20   service disqualifies an entity from later representing a party after service has been perfected.

21   Accordingly, Duncan’s objection to the Magistrate Order (ECF No. 38) is DENIED.

22           Duncan also objects to the Magistrate’s Order (ECF No. 43) denying Duncan’s Request

23   for an Appointment of Counsel (ECF No. 39). ECF No. 45. In its denial of the Motion, the

24   Magistrate Court correctly states the controlling law and properly applies the analysis set forth in


                                                   1 of 2
 1   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Therefore, Duncan’s objection to

 2   the Magistrate Order (ECF No. 38) is DENIED.

 3

 4                                                CONCLUSION

 5          IT IS HEREBY ORDERED that the Defendant’s Objection to the Magistrate Order

 6   Denying Default Judgement (ECF No. 41) is DENIED.

 7          IT IS FURTHER ORDERED that the Defendant’s Objection to the Magistrate Order

 8   Denying the Request for Appointment of Counsel (ECF No. 45) is DENIED.

 9          IT IS SO ORDERED.

     DATED:this
     Dated   This5th
                  12day
                     th day of September, 2019.
                          of September 2019.
10

11

12                                                  _____________________________________
                                                              ROBERT C. JONES
13                                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24

                                                    2 of 2
